-•UUrn up Ar'.-'-1 '-'/•> c i^:-



                                                                WSfPlS AM JO: 3o


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of               )
                                               )        DIVISION ONE
SANDY S. OU,                                   )
                                               )        No. 70790-6-1
                Appellant,                     )
                                               )
           v.                                  )        UNPUBLISHED OPINION
                                               )
HUNG K.CHEUNG,                                 )
                                               )
                Respondent.                     )       FILED: September 15,2014
                                                )

        Dwyer, J. — Sandy Ou appeals from the denial of her petition to modify a

child support order. Ou sought to obtain for her son substantial educational

postsecondary support from Hung Cheung—her former husband and the

biological father of her son. Finding that the trial court, in denying Ou's petition,

did not abuse the ample discretion conferred by RCW 26.19.090(2), or otherwise

err, we affirm.

                                                I


        In 1994, Ou and Cheung were married. The following year, the couple

had a son—Henry Cheung.1 By 1998, however, Ou and Cheung had divorced.
In 1999, Henry resided a majority of the time with Ou, and Cheung was ordered

to make child support payments, which he did until Henry turned 18.


        1We refer to Henry by hisfirst name in order to differentiate between father and son. No
disrespect is intended.
No. 70790-6-1/2



      Before marrying Cheung, Ou obtained a postsecondary degree. She then

worked as an interpreter for a number of years before becoming a self-employed

real estate agent in Florida. In 2013, she estimated that her income for the year

was $18,000.00 and listed her monthly net income as $1,671.

      Cheung does not have a postsecondary degree. He worked as a cook in

the bakery of a grocery store where his annual income is around $28,000. He

also remarried. His current wife's dependent child and her two parents live with

Cheung.

       Henry excelled in school. During his final year of high school, he earned

college credits at the local community college and was granted admission by the

University of Florida, Virginia Technical Institute, Penn State University, and

Embry-Riddle Aeronautical University. His first choice was to attend Embry-

Riddle and study aerospace engineering. The annual cost of attending Embry-

Riddle is over $46,000. However, through various scholarships and financial aid

awards, Henry was capable of paying for about half of the annual cost.

       Several months before Henry's 18th birthday,2 Ou filed a petition to modify

the child support order in order to obtain postsecondary support for Henry. After

Cheung failed to respond, a default order was entered in which Cheung was

ordered to pay postsecondary support for Henry. Nevertheless, on July 18,

2013, a hearing was held in King County Superior Court, which resulted in a




       2 Henry turned 18 on January 6, 2013.

                                               -2
No. 70790-6-1/3



denial of Ou's petition.3 Additionally, a written order was entered on the same

day memorializing the denial of Ou's petition.

           Ou appeals.4

                                                   II


           Ou contends that the trial court abused its discretion in denying her

petition. This is so, she asserts, because the trial court failed to consider the

statutory factors in RCW 26.19.090(2). We disagree.

       "When considering a request for postsecondary educational support, RCW

26.19.090(2) directs the superior court to determine whether the child is in fact

dependent and relying upon the parents for the reasonable necessities of life." in

re Marriage of Morris. 176 Wash. App. 893, 904, 309 P.3d 767 (2013). Once the

superior court has made this determination, it "may then exercise its discretion in

determining whether and for how long to award support." Morris, 176 Wash. App.

at 904. Factors it may consider include, but are not limited to, the following:

       Age of the child; the child's needs; the expectations of the parties
       for their children when the parents were together; the child's
       prospects, desires, aptitudes, abilities or disabilities; the nature of
       the postsecondary education sought; and the parents' level of
       education, standard of living, and current and future resources.
       Also to be considered are the amount and type of support that the
       child would have been afforded if the parents had stayed together.

RCW 26.19.090(2). However, because the trial court is not obligated to enter

written findings of fact, "we review the record to determine whether the court


       3 Ou states that Cheung successfully moved to vacate the adverse default order.
However, there is no evidence in the record supporting Ou's explication of the procedural history
between the entry of the default order against Cheung and the denial of her petition.
           4 Respondent's brief was untimely filed. Appellant's motion to strike respondent's brief is
granted.

                                                  -3-
No. 70790-6-1/4



engaged in the appropriate analysis," which includes a presumption "'that the

court considered all evidence before it in' reaching its decision." Morris, 176 Wn.

App. at 906 (quoting In re Marriage of Kelly, 85 Wash. App. 785, 793, 934 P.2d
1218 (1997)). Our review of the trial court's determination is for an abuse of

discretion. Morris, 176 Wash. App. at 905.

        Ou contends that the record does not show that the trial court properly

considered all of the factors in RCW 26.19.090(2). However, the parties

presented both evidence and argument with regard to all of the factors, and the

trial court explicitly considered and made specific findings with regard to certain

factors on the record. Several of these specific findings were memorialized in the

trial court's written order. In the absence of evidence to the contrary, we

presume that the trial court in this case considered all of the evidence that was

before it in fashioning its order.

        Moreover, the record reveals that the trial court considered the particular

factors that Ou avers were not considered.5 The trial court was aware of Henry's

age6 and his needs.7 Itwas further aware of Henry's prospects, desires,



        5Ou also argues that the trial court erred by calculating Cheung's income in disregard of
the evidence. However, Ou failed to designate as part of the record any evidence of Cheung's
income. Pro se litigants are held to the same standard as attorneys and must comply with all
procedural rules on appeal. In re Marriage of Olson. 69 Wash. App. 621, 626, 850 P.2d 527 (1993).
"The appellant has the burden of perfecting the record so that the court has before it all the
evidence relevant to the issue." In re Marriage of Haugh, 58 Wash. App. 1, 6, 790 P.2d 1266
(1990). Due to Ou's failure to include all the evidence relevant to resolving this issue, we decline
to consider her argument.
        6 The Court: When does Henry turn 18? Has he already turned 18?
        Ms. Ou: He already turned 18 in January 6th.
        71 think the amount that was indicated was for the tuition or the costs of Embry-
        Riddle was about $46,000 a year. The total net income of both parents together
        is $35,000 a year, and even—even with the—what Ms. Ou indicated that the—
No. 70790-6-1/5



aptitudes, abilities, or disabilities,8 as well as the nature of the postsecondary

education that he sought.9 Finally, the trial court was aware of the amount and

type of support that Henry would have been afforded if his parents had stayed

together.10

       Nevertheless, Ou contends that it was incumbent upon the trial court to

make specific findings as to the cost and availability of a postsecondary

education at a publicly-funded institution before denying her petition. In support

of her contention, she cites to In re Marriage of Shellenberger, 80 Wash. App. 71,

906 P.2d 968 (1995), in which we held that a trial court must "make specific

findings as to the cost and availability of college education in the child's chosen

field at publicly funded institutions before ordering an objecting parent to support

a more expensive private college education." 80 Wash. App. at 85. We reasoned

that an objecting parent of "modest means" should not be required "to pay for

private college where the child can obtain a degree in his or her chosen field at a

publicly subsidized institution." Shellenberger, 80 Wash. App. at 85. Given that the

trial court did not order Cheung to pay postsecondary support, both the rule and

the rationale set forth in Shellenberger are inapposite.

        Our review of the record reveals that the trial court did not abuse its



       that the amount after grants and scholarships is about $26,000 a year, that's still
       two-thirds of the parents' net income.
       8 "And—and we have to be realistic about what our means are, unfortunately, because
this may be a very [good] school and a very good opportunity for a good student."
        9"[T]he other [question] is whether or not [the parents] can afford to provide the
Mercedes of education and pay for a university such as Embry-Riddle."
        10 "The total net income of both parents together is $35,000 a year, and even—even with
the—what Ms. Ou indicated that the—that the amount after grants and scholarship is about
$26,000 a year, that's still two-thirds of the parents' net income."
No. 70790-6-1/6



discretion pursuant to RCW 26.19.090(2) and did not otherwise err.11

       Affirmed.




We concur:




Tr\M           ^




        11 Ou cites to our decision in State ex rel. Stout v. Stout, 89 Wash. App. 118, 948 P.2d 851
(1997), in support of her argument that a minimum need standard is imposed by RCW
26.19.065(2), unless a court deviates for reasons specified in RCW 26.19.075. Neither the
statutory provisions cited by Ou nor our decision in Stout relate to the issue ofwhether the trial
court complied with RCW 26.19.090(2). Thus, they provide Ou no basis for the relief that she
requests.